DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 19 August 2021.
Claims 1-8 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 August 2021 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " The method and system for providing statistical analysis of a medical treatment as claimed in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 1 is devoid of any recitation claiming a system as claim 1 is directed towards a method. Additionally, claim 1 is devoid of any recitations directed towards providing statistical analysis of a medical treatment. 
Claims 6-8 recite similar subject matter and are subject to the same consideration as claim 5.
Therefore, as the claims recite subject matter that lacks proper antecedent basis, claim 5-8 must be rejected under 35 USC 112(b)
For purposes of compact prosecution, the examiner will consider claims 5-8 to instead recite “the method for facilitating the Pyramidion cryptocurrency used in barter exchanges”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartzkopff et al. (CRYPTO20: The First Tokenized Cryptocurrency Index Fund, October 2017), herein after referred to as Schwartz, in view of Jackoby (US 20130218719 A1).

Regarding Claim 1, Schwartz discloses:
A method for facilitating a Pyramidion cryptocurrency used in barter exchanges comprising the steps of:
(A) providing a plurality of user accounts managed by at least one remote server, wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device (See Pg. 5 – Para. 1-6 – Schwartz discloses a mutual fund purchasable by users with electronic investment portfolios. It is clear to one of ordinary skill in the art that said accounts would be managed by a server and each user would access their accounts with their own computing devices): 
(B) providing the Pyramidion Cryptocurrency on an online blockchain platform through the remote server (Applicant defines “Pyramidion Cryptocurrency” within the specification: “The cryptocurrency of the present invention is created on blockchain using smart contract and reaches consensus on a barter credit taking the average value of all cryptocurrencies traded on a specific cryptocurrency exchange or all existing exchanges”. Thus, when giving the term its broadest reasonable interpretation, the examiner will consider “Pyramidion Cryptocurrency” to be any cryptocurrency that is created on a blockchain that utilizes smart contracts and reaches consensus using a credit value determined by an average value of various other cryptocurrencies. Based on this interpretation, Schwartz discloses the following: See Abstract: Para. 2-5 – Schwartz discloses an index fund averaging a group of cryptocurrencies being represented by a CRYPTO20 token which is a form of cryptocurrency token and acts as a credit for said underlying securities. Additionally, it is clear to one of ordinary skill in the art that said tokens must be stored and provided via a blockchain); 
(C) acquiring prices of a predetermined plurality of cryptocurrencies of at least one cryptocurrency exchange (Pg. 2: Para 13 – CRYPTO20 is a closed-cap, tokenized cryptocurrency portfolio that autonomously tracks the top 20 cryptocurrencies with weekly rebalancing to a maximum component weight of 10%); 
(D) assigning a value to the Pyramidion cryptocurrency using the average of prices of the plurality of cryptocurrencies acquire (Pg. 8, Para 1-8 – Schwartz discloses rebalancing the index fund periodically to achieve the highest possible index value as well as track/assign the index value on a frequent basis); 
(E) relaying the value of the Pyramidion cryptocurrency to the corresponding PC device of a specific user account through the remote server (ee Pg. 5 – Para. 1-6 – Schwartz discloses a mutual fund purchasable by users with electronic investment portfolios. It is clear to one of ordinary skill in the art that said accounts would be managed by a server and each user would be able to view the value of said fund via their portfolio account).

Schwartz fails to explicitly disclose:
Assigning a barter credit to the pyramidion cryptocurrency

However, in a similar field of endeavor, Jackoby discloses a method for assigning a barter credit to a representative entity (See Jackoby: Para. [0019] – “At step 106, a new user is assigned a predetermined number of initial "barter credits" and enabled to purchase additional credits if desired. Barter credits correspond to a monetary value associated with a submitted offer of a service to be utilized in a barter transaction as will be described in more detail later. It is understood that a new subscriber/user to the system 10 may be given an account having data structures that will be associated with that user's information, barter credits, submitted barter service offer, and the like.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of assigning a barter credit to a representative entity as disclosed by Jackoby to assign a barter credit equivalent to the average values of the various averaged cryptocurrencies of Schwartz to the Pyramidion cryptocurrency of Schwartz increasing the overall flexibility of the invention by allowing the cryptocurrency the represent credit value rather than tangible asset values.

Regarding Claim 2, the combination discloses:
acquiring the prices of all cryptocurrencies of a predetermined cryptocurrency exchange in step (C) through the remote server (See Schwartz: Pg. 2: Para 13 – Schwartz discloses a cryptocurrency portfolio that autonomously tracks the top cryptocurrencies. It is clear to one of ordinary skill in the art that this functionality can only be performed autonomously via a network server computing system capable of processing cryptocurrency communications).

Regarding Claim 3, the combination discloses:
repeating the acquisition in a predetermined time interval (See Schwartz: Pg. 8: Para. 1 and 5-6 – Schwartz discloses the average values being acquired at regular intervals such as one week).

Regarding Claim 4, the combination discloses:
acquiring the prices of all cryptocurrencies of all cryptocurrency exchanges through the remote server (See Schwartz: Pg. 2: Para 13 – Schwartz discloses a cryptocurrency portfolio that autonomously tracks the top cryptocurrencies. It is clear to one of ordinary skill in the art that this functionality can only be performed autonomously via a network server computing system capable of processing cryptocurrency communications).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Jackoby in further view of Tachau et al. (US 20210049685 A1).

Regarding Claim 5, the combination discloses the method of claim 1 but fails to explicitly disclose:
removing cryptocurrencies with null and/or invalid prices through the remote server in step (D); calculating the arithmetic average of the prices of the remaining cryptocurrencies; and setting the arithmetic average price as the barter credit of the Pyramidion cryptocurrency.

However, in a similar field of endeavor, Tachau discloses a method of removing price data from a computing system if said data is invalid (See Tachau: Para. [0033])

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the method of removing invalid price data as disclosed by Tachau to remove invalid price data from the acquired cryptocurrency price data collected by the combination which would then be averaged and used to assign barter credit to the Pyramidion cryptocurrency as disclosed by the combination increasing the overall effectiveness of the invention by ensuring that the index does not reflect invalid cryptocurrency data.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Jackoby in further view of Tachau in further view of Winklevoss et al. (US 10068228 B1).

Regarding Claim 6, the combination discloses the method of claim 5 but fails to explicitly disclose:
calculating the average price using a price weighted averaging method; wherein the price weighted averaging method uses a price weighting factor for each cryptocurrency; and wherein the price weighting factor is the current price of the cryptocurrency divided by the total price of all cryptocurrencies

However, in a similar field of endeavor, Winklevoss discloses calculating the average value of price using a price weighted averaging method (See Winklevoss: col. 64 – lines 47-59 – “In embodiments, the system may calculate a blended digital asset price, by obtaining transaction data from one or more exchanges selected from a list of exchanges approved by, e.g., the sponsor, to determine either the average of the high and low prices on each exchange or the weighted (based on volume of shares traded) average of the transaction prices for the prior fixed time period (e.g., 12 or 24 hours) of trading activity on such one or more exchanges”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the price weighted averaging method disclosed by Winklevoss to average the acquired prices disclosed by the combination increasing the overall consistency of the invention by ensuring that the price weighing method maintains constant throughout multiple rebalances.

Regarding Claim 7, the combination discloses:
calculating the average price using a volume weighted averaging method; wherein the volume weighted averaging method uses a volume weighting factor for each cryptocurrency; and wherein the volume weighting factor is the current total volume of the cryptocurrency divided by the total volume of all cryptocurrencies (See Winklevoss: col. 64 – lines 47-59 – “In embodiments, the system may calculate a blended digital asset price, by obtaining transaction data from one or more exchanges selected from a list of exchanges approved by, e.g., the sponsor, to determine either the average of the high and low prices on each exchange or the weighted (based on volume of shares traded) average of the transaction prices for the prior fixed time period (e.g., 12 or 24 hours) of trading activity on such one or more exchanges”).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Jackoby in further view of Dalton (US 20210357917 A1).

Regarding Claim 8, the combination discloses the method of claim 1 but fails to explicitly disclose:

prompting the corresponding PC device of the specific user to enter a total number of Pyramidion cryptocurrencies to purchase through the remote server in step (E); completing the purchase transaction with the specific user through the remote server; and crediting the number of Pyramidion cryptocurrencies to a digital wallet that the specific user specifies.

However, in a similar field of endeavor, Dalton discloses allowing a user on a pc device logged into a digital wallet account to purchase cryptocurrency and store said cryptocurrency in said digital wallet (See Dalton: Para. [0013] – “Thus, the online service provider may provide account services to users of the online service provider, which may be used with cryptocurrency available to the service provider and/or with integrated partner platforms. The service provider may include either an internal digital wallet that stores cryptocurrency available to and traded by the service provider and/or may be integrated with a cryptocurrency liquidity partner platform that allows for trading cryptocurrency by users of the service provider, such as purchasing and selling cryptocurrency. The liquidity platform may therefore correspond to a cryptocurrency exchange where users engage in trading digital assets for different cryptocurrencies” – It is clear to one of ordinary skill in the art that said exchanges would need to be performed via a server)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the digital wallet accessing system disclosed by Dalton for the generic crypto-securities trading system disclosed by the combination increasing the overall security of the invention by leveraging the additional security benefit granted by personal digital wallets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mele et al. (US 20170287073 A1) generally discloses a computer system for handling missing or infrequent data used for calculating an index.
Lawrence et al. (US 20200226629 A1) generally discloses a method, product, and system for enabling a plurality of market observer to generating opinions concerning the value of market data including volume weighted price averages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685         

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685